  Case 1:20-cv-03127-SAB      ECF No. 109-4     filed 11/04/20    PageID.3147 Page 1 of 15




Non-      CENTRAL Detroit   MPOO River Rouge Branch Post Office             2020-11-03
Compliant                   0
Non-      CENTRAL Detroit   MPOO West Bloomfield Branch                     2020-11-03
Compliant                   4




                                                1
Case 1:20-cv-03127-SAB   ECF No. 109-4   filed 11/04/20   PageID.3148 Page 2 of 15




                                         2
Case 1:20-cv-03127-SAB   ECF No. 109-4   filed 11/04/20   PageID.3149 Page 3 of 15




                                         3
Case 1:20-cv-03127-SAB   ECF No. 109-4   filed 11/04/20   PageID.3150 Page 4 of 15




                                         4
Case 1:20-cv-03127-SAB   ECF No. 109-4   filed 11/04/20   PageID.3151 Page 5 of 15




                                         5
Case 1:20-cv-03127-SAB   ECF No. 109-4   filed 11/04/20   PageID.3152 Page 6 of 15




                                         6
Case 1:20-cv-03127-SAB   ECF No. 109-4   filed 11/04/20   PageID.3153 Page 7 of 15




                                         7
Case 1:20-cv-03127-SAB   ECF No. 109-4   filed 11/04/20   PageID.3154 Page 8 of 15




                                         8
Case 1:20-cv-03127-SAB   ECF No. 109-4   filed 11/04/20   PageID.3155 Page 9 of 15




                                         9
Case 1:20-cv-03127-SAB   ECF No. 109-4   filed 11/04/20   PageID.3156 Page 10 of 15




                                         10
Case 1:20-cv-03127-SAB   ECF No. 109-4   filed 11/04/20   PageID.3157 Page 11 of 15




                                         11
Case 1:20-cv-03127-SAB   ECF No. 109-4   filed 11/04/20   PageID.3158 Page 12 of 15




                                         12
Case 1:20-cv-03127-SAB   ECF No. 109-4   filed 11/04/20   PageID.3159 Page 13 of 15




                                         13
Case 1:20-cv-03127-SAB   ECF No. 109-4   filed 11/04/20   PageID.3160 Page 14 of 15




                                         14
Case 1:20-cv-03127-SAB   ECF No. 109-4   filed 11/04/20   PageID.3161 Page 15 of 15




                                         15
